Title: Ruth Hooper Dalton to Abigail Adams, 28 June 1797
From: Dalton, Ruth Hooper
To: Adams, Abigail


        
          
            My dear Madam
            Washington June th28 1797
          
          It gives me great pleasure to know you are so near me and I should have told you so and condoled with you and our good Friend the President before this time on the loss of his good Mother had I not been much ingaged in moveing into the City. by what I have heard your loss must be much her gain I think She had lived till She could sing the song of good old Simeon
          I was flattered by the kind assurances of Freindship expressed to me and my Family in your much esteemed favour of Feb. 20 give

me leave to say you think too highly of the attention I paid you when sick in Philadelphia I hope the like occasion will never happen again if it should and in my power I shall be ready to shew how much you may depend upon my Friendship.
          when I left Philadelphia it was with regret I feel it now in full force as your being there would be a source of pleasure to me I do look forward to the time that it may please God we may have a happy meeting in this City at the time appointed for Congress. before that we hope to see our good President here and wish you may be able to accompany him. a Visit from him is at this time looked on as of very great importance to this City. I do assure you and much wished for. I have been at Mount Vernon Mrs Washington made me promise I would pay her a Visit this Summer I did not think the old Lady was in good health when she passed through this City in her way home She really had been much fatigued in her Journey the great attentions that were paid them however pleasing were tiresome to her.
          I rejoice with you that our Country has done enough to convince the Enemies of it that we have but one heart and one mind in the Veneration we feel for our Illustrious Benefactor. my dear Friend let me say to you that it also gives me the greatest pleasure to find all classes of people unite in approbation of the late Choice of the President it is really much more than at so short a period I dared hope I have great reason to think we shall be as much United as ever we were in his Whorthy Predecessor.
          It gave me and my good Girls great pleasure to hear their Papa read the proceedings of the fourth of March it was Solemn and affecting and we felt all the Friendly sensations for you. it gave us great Sattisfaction to find the proceedings so much approved of by every body this way which I hope will continue through a long administration.
          my Daughters beg me to present their respects to you and love to Louisa and to say your being at Philadelphia would indeed be an additional motive to them in Visiting it I felt so much in their absence that I cannot think of parting with them very soon again it would give me pleasure to spend a few Mounths with them there at present I see no prospect of it
          the account you give of your health pleases me very much I think the cold Winter must have been of service to you and I wish you would try the cold bath this Summer I am sure you would find

great Benefit from it I use it every day through the year in this fine Climate
          Mrs Deblois lives at the other end of the City four miles from me injoys great health Unites with me in respects to the President and yourself begs when you write to Mrs Smith you will not forget our love to her.
          Polly Tailor has received her things safe She left me in May I was very glad to get rid of her. her temper I think is worse than ever and in some other things no better than She Should be nothing can tempt me to take her into my Family again
          I fear I am takeing too much of your time beg leave to subscribe myself / with respect your / Very affectionate and Sincear / Friend
          
            Ruth Dalton
          
        
        
          I have just heard of Mrs Cranch being well abed with another Son
        
      